Case 18-11535-LSS Doc 85 Filed 01/24/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT ()F DELAWARE

 

In re; Chapter 7
THE ART INSTITUTE OF PHILADELPHIA Case No. 18-11535 (LSS)
LLC, er al.,‘
Jointly Administered
Debtors. Ref. Docket No. 68
Hearing Date: February 7, 2019 at 10:30 a.m.

 

 

NOTICE OF HEARING ()N M()TION OF COURTNEY AMOS
FOR RELIEF FR()M THE AUTOMATIC STAY

PLEASE TAKE NOTICE that on Deoember 4, 2018, Courtney Amos filed the
Mol'ion ofCourtl/zey Amosfor Relz'effrom the Automatic Sl‘ay [Docket No. 68] (the “_l\_/l_c_)ti_(_)n”),
With the United States Bankruptcy Court for the Distriet of Delaware (the “M”).

PLEASE TAKE FURTHER NOTICE that the a hearing on the l\/[otion has
been rescheduled for February 7 , 2019 at 10:30 a.m. Prevailing Eastern Time before the
Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the United States
Bankruptcy Court for the District of DelaWare, 824 Market Street, Sixth Floor, Courtroom No. 2,
Wilmington, DelaWare 19801. Any party Who Wishes to attend telephonieally is required to
make arrangements through CourtCall by telephone (866-582-6878) or by facsimile (866~533-

2946)

 

1 The last four digits of the Debtors’ taxpayer identification numbers are as follows: American Edueation Centers, Ino. (6160); Argosy Education
Group, Inc. (5674); Argosy University of California LLC (1273); Brovvn Mackie College ~ Tucson, Inc, (4601); Education Finance III LLC
(2533)', Education Management LLC (6022); Education Management II LLC (2661)', Education Management Corporation (957]); Education
l\/lanagement Holdings II LLC (2529); Higher Education Services II LLC (3436); Miami lntemational University of Art & Design, Inc. (1065);
South Education ~ Texas LLC (2573); South University of Florida, Inc. (9226); South University of Michigan, LLC (6655); South University of
North Carolina LLC (9113); South University of Ohio LLC (9944); South University of Virginia, Inc. (9263); South University, LLC (7090);
Staulzenberger College Education Corporation (4675); TAIC-San Diego, Inc` (1894); TAIC-San Francisco, Inc. (9487); The Art Institutes
International Minnesota, Inc. (6999); The Art Institute of Atlanta, LLC (1597)', The Art Institute of Austin, Inc. (3 626); The Art Institute of
California-Hollywood, Inc. (3289); The Art Institute of California-Inland Empire, Inc. (6775); T he Art Institute of California ~ Los Angeles, Inc.
(4215); The Art lnstitute of California-Orange County, Inc. (6608); The Art Institute of Calit`omia~Sacramento, Inc. (6212); The Art lnstitute of
Charleston, Inc. (6048)', The Art Institule of Charlotte, LLC (4912); The Art Institute of Colorado, Inc. (3062); The Art Institute of Dallas, Inc.
(9012); The Art Institute of Fort Lauderdale, Inc. (0255); The Art Institute of Houston, Inc. (9015); The Art Institute of Indianapolis, LLC (6913)',
The Art Institute of Las Vegas, lnc. (63 62); The Art Institute of Michigan, Inc. (8614); The Art lnstitute of Philadelphia LLC (7396)', The Art
Institute of Pittsburgh LLC (7441); The Art Institute of Portland, lnc. (2215); The Art Institute of Raleigh-Durham, lnc, (8031); The Art Institute
of St, Louis, lnc. (9555); The Art lnstitute of San Antonio, Inc. (4394); The Art Institute of Seattle, lnc. (9614)', The Art Institute of Tampa, lnc.
(6822); The Art Institute of Tennessee-Nashville, Inc. (5359)', The Art lnstitute of Virginia Beach LLC (2784); The Art Institute of Washington,
lnc. (7043); The Art lnstitutes lnternational ll LLC (9270)', The Illinois lnstitute of Art at Schaumburg, lnc. (3502); The Illinois lnstitute of Art,
lne. (3500); The Institute of Post-Secondary Education, Inc. (0283)', The New England lnstitute of Art, LLC (7798); The University of Sarasota,
lnc. (5558);Westem State University of Southern California (3875).

DOCS_~DE:220900.3 57092/001

Case 18-11535-LSS Doc 85 Filed 01/24/19 Page 2 of 2

Dated: January 24, 2019

DOCS~DE:220900.3 57092/001

PACHULSKI STANG ZIEHL & JONES LLP

/S/ Colz`n R. Robz`nson

 

Bradford J. Sandler (DE Bar No. 4142)

Colin R. Robinson (DE Bar No. 5524)

919 N. Market Street, 17th Floor

P O BoX 8705

Wilmington, DE 19899 (Courier 19801)

Telephone: (3 02) 65 2-4 l 00

Facsimile: (302) 652-4400

Email: bsandler@pszjlaw.com
orobinson@pszjlaw.oom

Counsel to George L. Miller, Chapter 7 Trustee

